PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/352,755
Filing Date: 13 Mar 2019
Appellant(s): NETFLIX, INC.



__________________
John C. Carey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brieman (NPL: “Bagging Predictors,” Machine Learning (1996)) in view of Huszar (US PG Publication 2018/0240017).

	Regarding Claim 1, Brieman (NPL: “Bagging Predictors,” Machine Learning (1996)) discloses a computer-implemented method (bagging predictors, title), comprising:
	performing one or more sampling operations (repeated bootstrap samples LB from L, introduction) on a training database (learning set of L, introduction) that includes input labels (y’s are class labels, introduction) to generate a plurality of resampled datasets (bootstrap samples LB, introduction);
	for each resampled dataset (LB, introduction), performing one or more machine learning operations based on the resampled dataset (use learning set to form predictor, Introduction) to generate a different bootstrap model (predictors φ(x, LB), Introduction);
	and performing one or more operations (calculating the bagging misclassification rate eB(L, T), Section 2.1) based on the bootstrap models (predictors φ(x, LB), Introduction; tree classifiers Φ1…Φ50 grown using LB, Section 2.1) to quantify the accuracy (calculate the decrease in error, Table 2, Section 2.1) of an output label (classification, inferred from “misclassification,” Section 2.1) generated by a baseline model (predictor φ(x, L), Introduction; classification tree constructed from L, Section 2.1), wherein the baseline model does not comprise one of the bootstrap models (φB, φ(x, LB), Introduction; classification tree from L is not one of Φ1…Φ50 from LB, Section 2.1).
	Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the input labels are subjective scores (learning system includes training data which are labeled distortion pairs [0031]-[0034]; distortion pairs are associated with perceptual loss score from several human raters [0030]-[0031]);
wherein the model is a perceptual quality model (perceptual loss deep neural networks [0035]-[0036]);
wherein the output label is a perceptual quality score (perceptual loss score from each committee member [0035]-[0036]) for a portion of encoded video content (h.264 encoded video [0028]), 
and performing one or more operations (e.g., calculating a diversity metric [0036]) based on the bootstrap perceptual quality models (committee members [0036]) to quantify the accuracy (uncertainty [0036]) of a perceptual quality score (perceptual loss score [0036]);
and wherein the portion of the encoded video content is not included in the training database (unlabeled distortion pairs, [0036], as opposed to labeled distortion pairs, which are used to train or retrain the models [0031]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

	Regarding Claim 2, Brieman discloses the computer-implemented method of claim 1, further comprising performing one or more machine learning operations (constructing, Section 2.1) based on the training database (learning set L, Introduction, Section 2.1) to generate the baseline model (predictor φ(x, L), Introduction; classification tree, Section 2.1).
Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the model is a perceptual quality model (deep neural network calculating perceptual loss score [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

	Regarding Claim 3, Brieman discloses the computer-implemented method of claim 1, wherein each of the baseline model (predictor φ(x, L), Introduction) and the bootstrap models (predictors φ(x, LB), Introduction) maps a set of input data (xn, Introduction) to a different output label (yn, Introduction).
	Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches
wherein the model is a perceptual quality model (perceptual loss deep neural networks [0035]);
wherein the input data are feature values (feature vectors [0033]) for a set of features (features [0033]) that characterize encoded video content (describing the underlying images [0033]);
wherein the output label is perceptual quality score (perceptual loss score from each committee member [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

	Regarding Claim 5, Brieman discloses the computer-implemented method of claim 1, wherein performing the one or more sampling operations comprises performing one or more resampling with replacement (replicates drawn at random with replacement, Introduction) operations on input data (xn, Introduction) included in the training database (learning set L, Introduction, Section 2.1).
Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the input data are feature values (feature vectors [0033]) associated with portions of training encoded video content (h.264 encoded video [0028]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

	Regarding Claim 6, Brieman discloses the computer-implemented method of claim 1, wherein performing the one or more sampling operations comprises performing one or more resampling with replacement operations (replicates drawn at random with replacement, bootstrap samples, Introduction) on the input labels (yn, y’s are class labels, Introduction) to generate a plurality of resampled input labels (repeated bootstrap samples LB, Introduction).
Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the input labels are subjective scores (distortion pair perceptual loss score from several human raters [0030]-[0031]);
wherein the resampled input labels are subjective matrices (generate different training sets of labeled distortion pairs [0034], where each distortion pair is associated with data from several human raters [0031]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

	Regarding Claim 7, Brieman discloses the computer-implemented method of claim 1, wherein performing the one or more sampling operations comprises:
	performing one or more resampling with replacement operations (replicates drawn at random with replacement, Introduction) on input data (xn, Introduction) included in the training database (learning set L, Introduction, Section 2.1) to generate a plurality of resampled input data (repeated bootstrap samples LB, Introduction);
	and performing one or more resampling with replacement operations (replicates drawn at random with replacement, Introduction) on the input labels (yn, y’s are class labels, introduction) to generate a plurality of resampled input labels (repeated bootstrap samples LB, Introduction).
Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the input data are feature values (learning system uses training data which are labeled distortion pairs [0030]-[0034]; distortion pairs are represented by feature vectors [0033]) associated with portions of encoded content (h.264 encoded video [0028]);
	wherein the resampled input data are feature matrices (training set generator generates different training sets [0034] of labeled distortion pairs [0031]-[0034], where each distortion pair is represented by feature vectors [0033]).
wherein the input labels are subjective scores (each distortion pair is associated with several human perceptual loss scores [0031]);
wherein the resampled input labels are subjective matrices (training set generator generates different training sets [0034] of labeled distortion pairs [0031]-[0034], where each distortion pair is associated with several human perceptual loss scores [0031]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

	Regarding Claim 8, Brieman discloses the computer-implemented method of claim 7, further comprising combining each resampled input data (xn, Introduction) included in the plurality of resampled input data (one LB out of all the LB, Introduction) with each resampled input label (yn, y’s are class labels, introduction) included in the plurality of resampled input labels (one LB out of all the LB, Introduction) to generate the plurality of resampled datasets (LB, Introduction).
Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the resampled input data are feature matrices (learning system includes training data which are labeled distortion pairs [0031]-[0034]; distortion pairs are represented by feature vectors [0033]);
wherein the resampled input labels are subjective matrices (learning system includes training data which are labeled distortion pairs [0031]-[0034]; distortion pairs are associated with perceptual loss score from several human raters [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

	Regarding Claim 9, Brieman discloses the computer-implemented method of claim 1, wherein performing the or more operations based on the bootstrap models comprises, for each bootstrap model (predictors φ(x, LB), Introduction; tree classifiers Φ1…Φ50 grown using LB, Section 2.1), generating a different bootstrap score (classification, inferred from “misclassification,” Section 2.1), wherein the distribution of the bootstrap scores (changes in φB, Introduction) reflects the accuracy (stability, stability reflects accuracy, Introduction) of the score generated by the baseline model (φ, classification, inferred from “misclassification,” Introduction, Section 2.1).
Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the model is a perceptual quality model (perceptual loss deep neural networks [0035]-[0036]);
wherein the score is a perceptual quality score (perceptual loss score [0031]-[0036]) based on the portion of encoded video content (h.264 encoded video [0028]);
wherein reflecting the accuracy is quantifies the accuracy (0.5, e.g., represents a high level of disagreement [0036]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

	Regarding Claim 20, Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches a system (computing device Fig. 6, implementing Fig. 1), comprising:
	one or more memories storing instructions (data storage device 618 storing instruction 626, Fig. 6);
	and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured (processing device 602 executing instructions 626, connected to storage over bus 630, Fig. 6). 
The remainder of Claim 20 is rejected on the grounds provided in Claim 1.
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to replace the accuracy evaluation of Brieman with the accuracy evaluation of Huszar because Huszar teaches that testing a bootstrapped committee of models with unlabeled images provides the user with information about weaknesses in the model and its need for retraining ([0005] and [0012]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brieman (NPL: “Bagging Predictors,” Machine Learning (1996)) in view of Huszar (US PG Publication 2018/0240017) and Andreopoulos (US PG Publication 2016/0021376).

	Regarding Claim 4, Brieman discloses the computer-implemented method of claim 3.
Brieman does not explicitly disclose, but Andreopoulos (US PG Publication 2016/0021376) teaches wherein the set of features includes at least one of an additive impairment measure (ADM) feature, a visual information fidelity (VIF) feature, a blind/referenceless image spatial quality evaluator (BRISQUE) feature, and a temporal information (TI) feature (Visual Information Fidelity [0007]-[0017]9).
	It would have been obvious to one of ordinary skill in the art before the application was filed to use the Visual Information Fidelity as one of the feature values in the feature vector of Huszar because Andreopoulos teaches that it is one of the common/well-known objective measures of quality known in the industry [0007].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brieman (NPL: “Bagging Predictors,” Machine Learning (1996)) in view of Huszar (US PG Publication 2018/0240017) and Parks (US Patent 10,429,488).

	Regarding Claim 10, Brieman discloses the computer-implemented method of claim 1, wherein performing the or more operations based on the bootstrap models comprises:
	for each bootstrap model (predictors φ(x, LB), Introduction; tree classifiers Φ1…Φ50 grown using LB, Section 2.1), generating a different bootstrap score (classification, e.g. inferred from misclassification, Section 2.1).
	Brieman does not explicitly disclose, but Huszar (US PG Publication 2018/0240017) teaches wherein the model is a perceptual quality model (perceptual loss deep neural networks [0035]-[0036]);
wherein the score is a perceptual quality score (perceptual loss score [0031]-[0036]) based on the portion of encoded video content (h.264 encoded video [0028]).
	In addition, Parks (US Patent 10,429,488) teaches and computing a confidence interval (95% confidence level, lower and upper limits, Column 10 lines 40-50) based on the bootstrap scores (bootstrap distribution, Column 9 lines 30-46, Column 10 lines 24-50, Figs. 10-11) and a confidence level (95%, Column 10 lines 40-50).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the diversity metric of Huszar with a confidence interval because Parks teaches that the the confidence interval of a non-parametric bootstrap is an appropriate tool for estimating the uncertainty related to the statistical distribution of measurements. In addition, Brieman teaches that a change in the values of the bootstrap models will indicate how unstable the predictor φ developed on training set L is. 

(2) Response to Argument

Summary of Invention
	Appellant’s invention is a machine-learning-model evaluation method that uses statistical methods to analyze the quality of a baseline machine learning model. The baseline machine learning model is a video quality analysis model trained on a video quality training set. The evaluation method trains a multitude of bootstrapped video quality analysis models, each on a bootstrapped training set derived by sampling randomly and with replacement the original video quality training set (as-filed Specification at [0028]). “Operations” performed on the bootstrapped models “quantify the accuracy” of the baseline machine learning model (Claim 1 lines 7-8; Specification [0058], [0148], [0030]). The specification discloses, the confidence interval of the distribution of scores from the bootstrap models quantifies the accuracy (Specification [0058], [0148]); specifically, a larger confidence interval indicates a need to retrain the baseline machine learning model to improve the baseline model’s accuracy (Specification [0030]).

Contested Claim Limitation
Appellant argues that the combination of references does not teach “performing one or more operations based on the bootstrap perceptual quality models to quantify the accuracy of a perceptual quality score generated by a baseline perceptual quality model,” (Claim 1 lines 7-9). 
The first part of the limitation, “performing one or more operations based on the bootstrap perceptual quality models,” according to the specification, refers to calculating the confidence interval of the distribution of scores from the bootstrapped models (Specification [0058], [0148]). 
The second part of the limitation, “quantify[ing] the accuracy of a perceptual quality score generated by a baseline perceptual quality model,” is discussed in paragraph [0030] of the Specification, which discloses that a larger confidence interval indicates a need to retrain the baseline machine learning model to improve the baseline model’s accuracy, suggesting that larger confidence intervals indicate low accuracy and smaller confidence intervals indicate high accuracy.

Claim Interpretation (Brief Pp. 13 line 24 – Pp. 15 line 2)
	Appellant argues that broadest reasonable interpretation of “performing one or more operations based on the bootstrap perceptual quality models to quantify the accuracy,” (Claim 1 lines 7-8), should be limited to the disclosures of paragraphs [0058] and [0148] of the as-filed specification to mean using the confidence interval of the bootstrap distribution to “quantify the accuracy” of the baseline model (Brief Pp. 14 lines 4-18).
	Examiner disagrees. Interpreting claims in light of the specification is distinct from importing limitations into a claim (MPEP 2111). Claim terms are given their plain meaning (MPEP 2111.01 (I)), but specific embodiments may not be read into the claim (MPEP 2111.01 (II)). Even when the specification reveals only one embodiment, the court rejected the notion that the claims of the patent must be construed as being limited to that embodiment (Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)).
In this case, the claim terms are “operation,” “bootstrap…models,” “quantify,” and “accuracy.” None of these terms’ plain meaning includes “confidence interval.” There are myriad “operations” that can be performed on “bootstrap…models:” there are mean, standard deviation, variance, skewness, kurtosis, etc. A suggestion that “confidence interval” is the broadest reasonable interpretation of “operation” performed on bootstrapped models is preposterous.
	On the other hand, Appellant’s specification discloses an embodiment for quantifying the accuracy of the baseline model, and that embodiment calculates a confidence interval. This is an implementation, but it is not the plain meaning of any of the claim terms. Because confidence interval is an embodiment, and not a plain meaning, importing it into the claims is improper
	Instead, the broadest reasonable interpretation of the claim limitation is performing any operation on the bootstrap models to quantify the accuracy of a baseline model.

Summary of Rejection
Claim 1 is rejected under 103 in view of Brieman (NPL: “Bagging Predictors,” Machine Learning (1996)) modified by Huszar (US PG Publication 2018/0240017). 
The relevant portion states
Brieman discloses… performing one or more operations (calculating the bagging misclassification rate eB(L, T), Section 2.1) based on the bootstrap models (predictors φ(x, LB), Introduction; tree classifiers Φ1…Φ50 grown using LB, Section 2.1) to quantify the accuracy (calculate the decrease in error, Table 2, Section 2.1) of an output label (classification, inferred from “misclassification,” Section 2.1) generated by a baseline model (predictor φ(x, L), Introduction; classification tree constructed from L, Section 2.1), wherein the baseline model does not comprise one of the bootstrap models (φB, φ(x, LB), Introduction; classification tree from L is not one of Φ1…Φ50 from LB, Section 2.1).
Brieman does not explicitly disclose, but Huszar teaches wherein the input labels are subjective scores (learning system includes training data which are labeled distortion pairs [0031]-[0034]; distortion pairs are associated with perceptual loss score from several human raters [0030]-[0031]);
wherein the model is a perceptual quality model (perceptual loss deep neural networks [0035]-[0036]);
wherein the output label is a perceptual quality score (perceptual loss score from each committee member [0035]-[0036]) for a portion of encoded video content (h.264 encoded video [0028]).
It would have been obvious to one of ordinary skill in the art to apply the bootstrap aggregation method of Brieman to perceptual video loss, as taught by Huszar, because Huszar teaches that there is a range of possible applications for machine learning in computer vision techniques for video enhancement [0004]; but human input for supervised learning is costly to get [0003], and bootstrapping can generate a reliable prediction of video quality based on a relatively small training set [0010], maintaining quality and reducing costs. 

Detailed Analysis of the Rejection (Brief Pp. 
	Breiman, the primary reference, is a theoretical publication introducing the seminal ensemble-learning algorithm, “bootstrap aggregation.” Bootstrap aggregation includes training each of a multitude of bootstrapped machine-learning models on a bootstrapped training set derived by sampling randomly and with replacement the original training set. This is the same processes that Appellant uses to generate the bootstrapped models of the claimed invention (Specification at [0028]). In typical bootstrap aggregation, the average output of the bootstrapped models is used as the final output. However, in the process of validating the theoretical advantage of this seminal ensemble algorithm, Breiman’s publication compares the accuracy of the bootstrap-aggregated model to the accuracy of a baseline model trained on the original training set. This comparison of accuracy is mapped to the contested limitation.
	Appellant argues that Breiman is silent with respect to the idea of computing the misclassification rate “based on the set of different predictors,” (Brief Pp. 11 lines 22-25); here, “set of different predictors” refers to the “bootstrap…models” of Claim 1. Appellant is incorrect. The Final Rejection cites the misclassification rate eB(L, T) from Section 2.1 of Breiman. Parameter eB is defined as a the “bagging1” misclassification rate; and the “bagging” output is defined in Section 1 to be the average of output of all of the bootstrapped models: 
    PNG
    media_image2.png
    40
    283
    media_image2.png
    Greyscale
. Appellant has presumed that eB is the misclassification rate of a single classifier; it is actually the misclassification rate of the bootstrap aggregated classifier, which is an average of the outputs from the bootstrapped classifiers 
    PNG
    media_image3.png
    23
    20
    media_image3.png
    Greyscale
 each trained on a bootstrapped training set 
    PNG
    media_image4.png
    39
    56
    media_image4.png
    Greyscale
.  As the bagging misclassification rate is computed from the average the outputs from the bootstrap models, and average is clearly “based on” the bootstrap models, Breiman discloses “performing one or more operations,” i.e., the misclassification rate eB, “based on the bootstrap models.”
	Appellant also argues that Breiman does not “comput[e]…in order to quantify the accuracy of the single predictor,” (Brief Pp. 11 lines 22-24); here, “single predictor” refers to the “baseline…model” of Claim 1. Appellant is incorrect. Breiman compares the misclassification eB of the bootstrap aggregated model 
    PNG
    media_image2.png
    40
    283
    media_image2.png
    Greyscale
 to the misclassification eS of the baseline model 
    PNG
    media_image5.png
    36
    86
    media_image5.png
    Greyscale
, the Final Rejection cites. Note that 
    PNG
    media_image5.png
    36
    86
    media_image5.png
    Greyscale
 is a single predictor, and it is the baseline model because it is trained from the original training set 
    PNG
    media_image6.png
    25
    22
    media_image6.png
    Greyscale
 and not one of the bootstrapped training set 
    PNG
    media_image4.png
    39
    56
    media_image4.png
    Greyscale
. This is identical to Appellant’s baseline model, which is trained with baseline dataset 250, and not resampled datasets 280 (Specification at [0078], Fig. 3). Breiman’s baseline model 
    PNG
    media_image5.png
    36
    86
    media_image5.png
    Greyscale
 is a single predictor; it is not one of the bootstrap-aggregated predictors; it is not used in the calculation of the average 
    PNG
    media_image7.png
    40
    78
    media_image7.png
    Greyscale
 of the bootstraped outputs, and it is not used in calculating eB. Instead, its own misclassification rate eS is calculated and compared against the misclassification rate eB of the bootstrap-aggregated model. In this way, an operation eB based on the bootstrap models is used to quantify the accuracy of the baseline model 
    PNG
    media_image5.png
    36
    86
    media_image5.png
    Greyscale
. In conclusion, Breiman discloses, “performing one or more operations based on the bootstrap models to quantify the accuracy… of a baseline…model,” (Claim 1 lines 7-9), as required by Claim 1 and cited in the Final Rejection.
	For these reasons, Appellant’s argument that the combination of references does not teach the contested limitation is unpersuasive.
	The contested limitation is double-mapped in the Final Rejection to Huszar. However, because Breiman discloses the limitation, the mapping to Huszar is moot, and not addressed in this Examiner’s Answer.

Teaching away (Brief Pp. 12 line 25 – Pp. 13 line 23).
The legal doctrine of “teaching away” requires criticizing, discrediting, or discouraging the claimed invention, MPEP 2141.02 (VI), citing In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Appellant’s assertion that Brieman teaches away from the claimed invention based on the analysis set forth in W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) is improper because the fact pattern in this appeal deviates critically from the fact pattern in Gore: The references relied upon to invalidate Gore expressly criticized and contradicted Gore’s claimed invention. Specifically, Gore claimed stretching PTFE rapidly and with high crystallinity, whereas the prior art taught that PTFE must be stretched either slowly or with low crystallinity. Thus, the prior suggested that Gore’s invention was impossible. It discouraged Gore’s claimed invention and taught away from the invention. 
	Brieman does not criticize, discredit, or discourage the claimed invention. Instead, it teaches the invention. While in practice, the bootstrap aggregated output supplants the baseline output, Breiman none-the-less validates the bootstrap aggregated model by comparing its accuracy to the accuracy of the baseline model. While Breiman presents a process distinct from the disclosed invention (not the claimed invention), this distinction is best considered an alternative embodiment, and alternative embodiments do not constitute a teaching away, MPEP 2123 (II), citing In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) and In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
	Being a theoretical publication, Breiman’s publication is not specific to any industry. The secondary reference, Huszar, uses a different bootstrapping algorithm to determine video quality. Huszar is used in the rejection to teach that Breiman could be applied to any industry, and to apply it to video quality would have been obvious given the teachings of Huszar.
	Neither reference teaches away from the invention or the combination of references.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHADAN E HAGHANI/Examiner, Art Unit 2485                                                                                                                                                                                                        
Conferees:
/Francis Geroleo/Primary Examiner, Art Unit 2485                                                                                                                                                                                                        
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        July 26, 2022

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
    

    
        1 “Bagging” is the acronym for “bootstrap aggregation,” Breiman Section 1.